Case.net: 20SL-CC06023
                Case: -4:21-cv-00762-HEA
                        Docket Entries                      Doc. #: 1-3 Filed: 06/24/21    Page: 1 of 38 PageID #: 6
                                                                                   https://www.courts.mo.gov/casenet/cases/searchDockets.do




                         Your Missouri Courts                                              Search for Cases by: Select Search Method...

        Judicial Links    I   eFiling   I   Help   I   Contact Us I Print                                                                 Logon
                         20SL-CC06023 - AN NA WILLIAMS V WAL-MART STORES EAST, LP (E-CASE)
          I Case  Parties & —Docket Charges,Judgments   Service                  Filings       Scheduled            Civil  Garnishments!
           Header Attorneys Entries    a Sentences    Information   I             Due        Hearings & Trials   Judgments   Execution

                                                       Sort Date Entries: ® Descending C)             Display Options: All Entries
                                                                         Ascending


        06/07/2021            Notice
                              Loss of Consortium Notice; Electronic Filing Certificate of Service.
                                 Filed By: EDWARD WILLIAM ZEIDLER II
                                 On Behalf Of: WAL-MART STORES EAST, LP

        06/03/2021            Cert Sery Answers Interrog Fil
                              COS - Answers to Deft Discovery; Electronic Filing Certificate of Service.
                                 Filed By: ERIC ANTHONY RUTTENCUTTER
                                 On Behalf Of: ANNA WILLIAMS

        05/20/2021            Motion Hearing Scheduled
                                 Associated Entries: 05/18/2021 - Notice of Hearing Filed ±4
                                Scheduled For: 06/24/2021; 1:00 PM ; ELLEN HANNIGAN RIBAUDO; St Louis County

        05/18/2021            Note to Clerk eFiling
                                Filed By: EDWARD WILLIAM ZEIDLER II
                              Memorandum Filed
                              Defendants Memorandum to Court-Entry of Protective Order; Protective Order; Electronic Filing
                              Certificate of Service.
                                 Filed By: EDWARD WILLIAM ZEIDLER II
                                 On Behalf Of: WAL-MART STORES EAST, LP
                              Notice of Hearing Filed
                              Defendants Notice of Hearing-Motion for Entry of Protective Order; Electronic Filing Certificate of
                              Service.
                                 Filed By: EDWARD WILLIAM ZEIDLER II
                                 On Behalf Of: WAL-MART STORES EAST, LP
                                 Associated Entries: 05/20/2021 - Motion Hearing Scheduled

        03/31/2021            Note to Clerk eFiling
                                Filed By: JOHN PHILLIP RAHOY
                              Motion Filed
                              Motion for Protective Order; Protective Order; Electronic Filing Certificate of Service.
                                Filed By: JOHN PHILLIP RAHOY
                                On Behalf Of: WAL-MART STORES EAST, LP
                              Cert Sery Answers Interrog Fil
                              Defendants Certificate of Mailing-Answers to Plaintiffs First Interrogatories; Electronic Filing Certificate
                              of Service.
                                  Filed By: EDWARD WILLIAM ZEIDLER II
                                  On Behalf Of: WAL-MART STORES EAST, LP




1 of3                                                                                                                             6/18/2021, 10:18 AM
                Case: -4:21-cv-00762-HEA
Case.net: 20SL-CC06023  Docket Entries                                  https://www.courts.mo.gov/casenet/cases/searchDockets.do
                                                 Doc. #: 1-3 Filed: 06/24/21    Page: 2 of 38 PageID #: 7



         03/19/2021   Certificate of Service
                      Certificate of Service of Defendants Objections to Plaintiffs Interrogatories and Request for Production;
                      Electronic Filing Certificate of Service.
                         Filed By: EDWARD WILLIAM ZEIDLER II
                         On Behalf Of: WAL-MART STORES EAST, LP

         02/24/2021   Cert Sent Req Prod Docs Things
                      COS - Discovery to Deft; Electronic Filing Certificate of Service.
                         Filed By: ERIC ANTHONY RUTTENCUTTER
                         On Behalf Of: ANNA WILLIAMS

         02/23/2021   Cert Sent Resp Req Prod Doc Th
                      COS - Objections to Deft Discovery; Electronic Filing Certificate of Service.
                         Filed By: ERIC ANTHONY RUTTENCUTTER
                         On Behalf Of: ANNA WILLIAMS

         02/01/2021   Entry of Appearance Filed
                      Entry of Appearance of Edward W Zeidler II; Electronic Filing Certificate of Service.
                         Filed By: EDWARD WILLIAM ZEIDLER II
                         On Behalf Of: WAL-MART STORES EAST, LP

         01/15/2021   Cert Sery of Interrog Filed
                      Defendants Certificate of Service of Interrogatories and Request for Production to Plaintiff; Electronic
                      Filing Certificate of Service.
                         Filed By: JOHN PHILLIP RAHOY
                         On Behalf Of: WAL-MART STORES EAST, LP
                      Answer Filed
                        Filed By: JOHN PHILLIP RAHOY
                        On Behalf Of: WAL-MART STORES EAST, LP
                      Entry of Appearance Filed
                      Entry of Appearance of John Rahoy for Defendant; Electronic Filing Certificate of Service.
                         Filed By: JOHN PHILLIP RAHOY

         12/28/2020   Corporation Served
                      Document ID - 20-SMCC-11095; Served To - WAL-MART STORES EAST, LP; Server - ; Served Date -
                      16-DEC-20; Served Time - 00:00:00; Service Type - Special Process Server; Reason Description -
                      Served

         12/23/2020   Notice of Service
                      Memo Filing Return of Service; Electronic Filing Certificate of Service.
                         Filed By: ERIC ANTHONY RUTTENCUTTER
                         On Behalf Of: ANNA WILLIAMS

         12/14/2020   Summons Issued-Circuit
                      Document ID: 20-SMCC-11095, for WAL-MART STORES EAST, LP.
                      Filing Info Sheet eFiling
                         Filed By: ROBERT H. PEDROLI JR.
                      Motion Special Process Server
                      Request for Special Process Server.Summons Attached in PDF Form for Attorney to Retrieve from
                      Secure Case.Net and Process for Service.




2 of 3                                                                                                                  6/18/2021, 10:18 AM
                Case: -4:21-cv-00762-HEA
Case.net: 20SL-CC06023  Docket Entries                Doc. #: 1-3 Filed: 06/24/21    Page: 3 of 38 PageID #: 8
                                                                             https://www.courts.mo.gov/casenet/cases/searchDockets.do



                                Filed By: ROBERT H. PEDROLI JR.
                                On Behalf Of: ANNA WILLIAMS
                            Pet Filed in Circuit Ct
                            Petition for Damages.
                            Judge Assigned
         Case.net Version 5.14.17.7                          Retu rn to Top of Page                        Released 05/13/2021




3 of 3                                                                                                            6/18/2021, 10:18 AM
              Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 4 of 38 PageID #: 9


                IN THE 21ST JUDICIAL CIRCUIT COURT,ST. LOUIS COUNTY,MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC06023
 ELLEN HANNIGAN RIBAUDO
 Plaintiff/Petitioner:                                        Plaintiff s/Petitioner's Attorney/Address
 ANNA WILLIAMS                                                ROBERT H. PEDROLI JR.
                                                              7777 BONHOMME
                                                              SUITE 2250
                                                          vs. CLAYTON, MO 63105
 Defendant/Respondent:                                        Court Address:
 WAL-MART STORES EAST,LP                                      ST LOUIS COUNTY COURT BUILDING
 Nature ofSu it:                                              105 SOUTH CENTRAL AVENUE
 CC Pers Injury-Other                                         CLAYTON, MO 63105
                                                                                                                                     (Date File Stamp)
                                                          Summons in Civil Case
     The State of Nlissouri to: WAL-MART STORES EAST, LP
                                      Alias:
  CT CORP SERVICES
  120 S. CENTRAL
  CLAYTON, MO 63105

          COURTSEAL OF                      You are summoned to appear before this court and to file your pleading to the petition,a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this su mm ons, exclusive of the day of service. If you fail to
                                      file your pleading,judgmentby default may be taken against you for the relief demanded in the petition.
                                           SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     n otify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739,em ail at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966,at least three business days i advance of the court
         ST. LOUIS COUNTY
                                     proceeding.

                                        14-DEC-2020
                                         Date                                                                            Clerk
                                      Further Information:
                                      AW
                                                          Sheriff's or Server's Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have servedthe above summons by: (check one)
     O delivering a copy ofthe summons and a copy ofthe petition to the Defendant/Respondent.
     O leaving a copy ofthe summons and a copy ofthe petition at the dwelling place or usual abode of the Defendant/Respondent wit h
                                                                 a person ofthe Defendant's/Respondent's family over the age of 15 years who
        permanently resides with the Defendant/Respondent.
     O (for service on a corporation) delivering a copy ofthe summons and a copy ofthe petition to
                                                                               (name)                                                             (title).

     O other
    Served at                                                                                                                                (address)
    in                                         (County/City of St. Louis), MO,on                                   (date) at                        (time).


                      Printed Name of Sheriff or Server                                               Signature of Sheriff or Server
                                    Must be sworn before a notary public if n ot served by an authorized officer:
                                    Subscribed and sworn to before me on                                                   (date).
            (Sea 1)
                                    My commission expires:
                                                                           Date                                            Notary Public




OSCA (7-99) SM30 (SMCC)For Court Use Only: Document ID# 20-SMCC-11095             1   (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                           54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
           Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 5 of 38 PageID #: 10

     Sheriff's Fees, if applicable
     Summons
     Non Est
     Sheriff's Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                                                    miles@$.         per mile)
     Total
     A copy ofthe summons and a copy ofthe petition must be served on each Defendant/Respondent. For methods ofservice on all classes of
     suits, see Supreme Court Rule 54.




OSCA(7-99) SM30 (SMCC)For Court Use Only: Document ID# 20-SMCC-11095     2   (Civil Procedure Form No. 1, Rules 54.01— 54.05,
                                                                                                  54.13, and 54.20; 506.120 — 506,140, and 506.150 RSMo
            Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 6 of 38 PageID #: 11
                             THE CIRCUIT COURT OF ST. LOUIS COUNTY,MISSOURI

                                                   Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

    As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

    There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the "neutral," who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

   (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator's decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.
   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCA DM73



 OSCA(7-99) SM30 (SMCC)For Court Use Only: Document ID# 20-SMCC-11095   3   (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                 54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
           Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 7 of 38 PageID #: 12
   (3) Early Neutral Evaluation("ENE"): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

   (4) M ini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

   (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the "trial", the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
m aintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

   A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCA DM73




°SCA(7-99) SM30 (SMCC)For Court Use Only: Document ID# 20-SMCC-11095   4   (Civil Procedure Form No. 1, Rules 54.01— 54.05,
                                                                                                54,13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
          Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 8 of 38 PageID #: 13
                                                                                                          20SL-CC06023
In the                                                                                                                                    --,
                                                                                                                                         Ci,.
CIRCUIT COURT                                                                                         r      For File Stamp Only
                                                                                                                                     1
                                                                                                                                         GO
Of St. Louis County, Missouri
                                                                                                                                         0
                                                          December 3, 2020                                                               in
 Anna Williams                                           Date                                                                            C)
Plaintiff/Petitioner                                                                                                                     0

                                                         Case Number
vs.

 Wal-Mart Stores East. L.P.                              Division                                                                        rn
                                                                                                                                         :"3"
Defendant/Respondent                                                                                                                     CI
                                                                                                      L                              J   C)

                                                                                                                                          Iv
                                                                                                                                          CD
                       REQUEST FOR APPOINTMENT OF PROCESS SERVER                                                                         .)
                                                                                                                                          N
                                                                                                                                         (2)

        Comes now Anna Williams                                                                                   , pursuant
                                                Requesting Party
         to Local Rule 28, and at his/her/its own risk requests the appointment of the Circuit Clerk of
          Kathleen Langdon, Eastern Missouri Lecial Services, 130 S. Bemiston, Suite 300,314/ 775-4948
         Name of Process Server                         Address                                                          Tetitcre

          Bobby Pedroli, Ill, Eastern Missouri Legal Services, 130 S. Bemiston, Suite 300, 314/ 775-4948
         Name of Process Server                         Address or in the Alternative                                    Teischona


         Name of Process Server                         Address or in the Alternative                                    Ted

        Natural person(s)of lawful age to serve the summons and petition in this cause on the below
        named parties. This appointment as special process server does not include the authorization
        to carry a conceal0 weapon in the performance thereof.

        SERVE:                                                        SERVE:
          Registered Agent: CT Corporation
         Name                                                         Name
          120 S. Central Ave
         Address                                                      Address
          St. Louis, MO 63105
        City/State/Zip                                                City/State/Zip

        SERVE:                                                        SERVE:
         Name                                                         Name

         Address                  r                                   Address

         City/State/Zip                                               City/State/Zip

         Appointed as requested:
         JOAN M. GILMER, Circuit Clerk                                 /s/ Robert H. Pedro'
                                                                                          ',Jr. /s/
                                                                      Attorney/Plaintiff/Petitioner
                                                                        34257
         By                                                           Bar No.
              Deputy Clerk                                              130 S. Bemiston, Suite 300, Clayton,MO
                                                                      Address
                                                                       (314)726-1817                         )726-6087
                                                                                                          (314
                                                                      Phone o,                                     Fax No.
         Date


         CCADM62-WS          Rev. 0,3/14
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 9 of 38 PageID #: 14
                                                                            20SL-CC06023


   STATE OF MISSOURI                   )
                                       )SS
   COUNTY OF ST. LOUIS                 )

               IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                              STATE OF MISSOURI

   ANNA WILLIAMS,                              )
                                               )
          Plaintiff,                           ) Cause No.
                                               )
   vs.                                         )Division No.
                                               )
   WAL-MART STORES,EAST,L.P.                   )JURY TRIAL DEMANDED
   Serve:                                      )
   Registered Agent                            )
   CT Corporation                              )
   120 S. Central Avenue                       )
   St. Louis, MO 63105                         )
                                               )
          Defendant.                           )

                                 PETITION FOR DAMAGES
                                  COUNT I NEGLIGENCE

          Comes now Plaintiff, Anna Williams, by and through her attorneys, and for her

   cause of action for negligence against Defendant, Wal-Mart Stores, East, L.P., states to

   the Court as follows:

          1.      That at all times herein mentioned Plaintiff, Anna Williams, was a resident

   ofthe State of Missouri.

          2.      That at all times relevant to this action, Defendant, Wal-Mart Stores, East,

   L.P., is a corporation in good standing with offices and agents for the transaction of its

   usual and customary business in the State of Missouri, and at all times mentioned herein,

   was acting by and though it's agents, servants, and employees.

          3.      That on or about March 14, 2018, Plaintiff, Anna Williams, was lawfully

   and rightfully at the invitation of Defendant, Wal-Mart Stores, East, L.P., at the Wal-Mart
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 10 of 38 PageID #: 15




   retail self service store number 805 located in Fenton, MO, when Plaintiff, Anna

   Williams was injured by a bicycle that fell off an elevated bicycle display while one of

   Defendant's employees was removing it from the display.

          4.        That Defendant's employee was negligent and failed to use ordinary care

   in moving the bicycle from its display rack, in that the bicycle fell and landed on

   Plaintiff, directly causing and contributing to cause Plaintiff to sustain serious, permanent

   and progressive injuries as herein more fully described, including negligence in the

   following respects:

           a.       Employee failed to warn Plaintiff to move away when she attempted to

   remove the bicycle from the elevated display rack;

           b.       Employee failed to securely grasp the bicycle prior to attempting to

   remove it from the elevated display rack;

           c.       While removing the bicycle, employee dropped the bicycle so that it fell

   onto Plaintiff

           d.       Employee had sole control of the bicycle and while removing the bicycle,

   it fell on Plaintiff and employee is deemed negligent under the theory of res ipsa loquitur.

           5.       As a direct and proximate result of the negligence of Defendant, Wal-Mart

    Stores, East, L.P., Plaintiff Anna Williams, sustained serious and permanent and painful

    injuries to her head, neck, back, left shoulder, right shoulder, left elbow and left wrist,

    resulting in permanent disability to her person, and all of Plaintiff's injuries are

    permanent and progressive.

           6.       As a direct and proximate result of the negligence, carelessness, failures

    and omissions of Defendant, Wal-Mart Stores, East, L.P., as stated aforesaid, Plaintiff,


                                                 2
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 11 of 38 PageID #: 16




    Anna Williams, has been caused to expend sums of money for reasonable medical,

    surgical, physician and hospital care, and Plaintiff will be caused to undergo further

    reasonable and necessary medical care, in the future for which she will become indebted

    and Plaintiff lost wages.

           WHEREFORE, Plaintiff, Anna Williams, prays judgment against Defendant,

    Wal-Mart Stores, East, L.P., in an amount that is fair and reasonable in excess of Twenty-

    Five Thousand Dollars ($25,000.00), and for her costs expended herein and for such

    other and further relief as the Court deems just and proper under the circumstances.

                                COUNT II.PREMISE LIABILITY

           Comes now Plaintiff, Anna Williams, by and through her attorneys, and for her

    cause of action for premise liability against Defendant, Wal-Mart Stores, East, L.P., states

    to the Court as follows:

            I.     That Plaintiff hereby incorporates all of Count I of this Petition, as if fully

    set forth herein.

           2.      That Defendant owns, controls and maintains or has the duty to maintain

    the bicycle rack in issue, and it did not maintain said rack in a reasonably safe condition.

            3.     That Defendant knew or by using ordinary care should and could have

    known of this condition to have corrected or removed it, barricaded the area or warned of

    the area, but Defendant failed to do so.

            4.      That the bicycle rack is defective in design and dangerous in use so that it

    is not apparent that the bicycles are not securely on the rack and therefore unstable when

    on the rack or being removed.




                                                  3
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 12 of 38 PageID #: 17                 CD

                                                                                                O




          WHEREFORE, Plaintiff, Anna Williams, prays judgment against Defendant,

   Wal-Mart Stores, East, L.P., in an amount that is fair and reasonable in excess of Twenty-
                                                                                                '55
   Five Thousand Dollars ($25,000.00), and for her costs expended herein and for such

   other and further relief as the Court deems just and proper under the circumstances.




                                                                                                C.>
                                                                                                0
                                        Robert H. Pedroli, Jr. — MO #34257
                                        Eric A. Ruttencutter — MO #38883                        )
                                                                                                C
                                                                                                0 )
                                        PEDROLI & GAUTHIER,LLC
                                        Attorneys for Plaintiff
                                        130 S. Bemiston, Suite 300
                                        Clayton, MO 63105-1911
                                        314/726-1817
                                        314/726-6087(Fax)

   9/15/20
   jrg




                                               4
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 13 of 38 PageID #: 18




                                                                                               iC
STATE OF MISSOURI   )
                    )SS                                                                        cn
COUNTY OF ST. LOUIS )

                IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                               STATE OF MISSOURI
                                                                                               U
ANNA WILLIAMS,                                                                                 Cn
                                                                                               Co

       Plaintiff,                                         20SL-CC06023

vs.


WAL-MART STORES EAST,LP,


       Defendant.

                                 MEMORANDUM TO CLERK

       Comes now Plaintiff, Anna Williams, by and through her attorneys ofrecord, and hereby

files Return of Service on Defendant, Wal-Mart Stores East, LP.




                                    Robert H. Pedroli, Jr. — MO #34257
                                    Eric A. Ruttencutter- 38883
                                    PEDROLI & GAUTHTFR,LLC
                                    Attorneys for Plaintiff
                                    130 S. Bemiston, Suite 300
                                    Clayton, MO 63105-1911
                                    314/726-1817
                                    314/726-6087(Fax)

12/22/20
lcl




                                              1
     Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 14 of 38 PageID #: 19




               IN TIIE 21ST JUDICIAL CIRCUIT COURT,ST.LOUIS COUNTY,MISSOURI

JudgeorDivision:                                            Case Number: 20SL-CC06023
ELLEN HANNIGA.N RIBAUDO
PlaintiftYretitioner:                                       Plaintiffs/Petitioner's Attorney/Address
ANNA WILLIAMS                                               ROBERT H.PEDROLI IR
                                                            7777 BONHOMME
                                                            SUITE 2250
                                                            CLAYTON, MO 63105
Defendant/Respondent:                                       Court Address:
WAL.MART STORES EAST,LP                                     ST LOUIS COUNTY COURT BUILDING
Nature ofSuit:                                              105 SOUTH CENTRAL AVENUE
CC Pers Injury-Other                                        CLAYTON, MO 63105
                                                                                                                                 (Date FileStom a)
                                                       Summons in Civil Case
           tate o     ssours to: WAL-MART STORES EAST, LP
                                  Alias:
 CT CORP SERVICES
 120 S.CENTRAL
 CLAYTON,MO 63105

       COURTSEAL OF                    You are summoned to appear be fore this court and to file your pleading to the petitioner copy of
                                  which is attached,and to serve a copy of your pleading upon the attorney for Mindff/Petitioner at the
                                  above address all within 30 days after receiving this Nu mm on s,exclusive oftheday ofservlce. If you fail to
                                  file your pleading,judgmentby default may be taken against you for the re liefdemanded In the petition.
                                       SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act,please
                                 notify theOffice ofthe Circuit Clerk at 314-615-8029,FAX 314-61S-8739,em ail at SLCADA®courts.mo.gov,
                                 or through RelayMissou ri by dialing 711 or 800-7354966,atleast three business days i advance ofthe court
     ST. LOUIS COUNTY
                                 proceeding.
                                    14-DEC-2020
                                     Date                                                                               leek
                                   Further Information:
                                   AW
                                                        Sheriff's or Server's Return
    Note to serving officer: Summonsshould be returned to the court within thirty days after the date ofissue,
     certify that I have served the above summons by: (check one)
    El delivering a copy ofthe summons and a copy ofthe pet ition to the Defendant/Respondent.
    0 leaving a copy ofthe summonsand a copy ofthe petition at the dwelling place or usual abode ofthe Defendant/Respondent wit h
                                                                a person ofthe Defendant's/Responckn t's family over the age of 15 years who
        permanently resides with the Defendant/Respondent.
    Vi (for service on a corporation)delivering a copy ofthe summons and a copy ofthe petition to

                Pt:M.21,r LOIE                                             (name)          --
                                                                                           0  ,51:A   t              Perv1/41.45-r-            (title).
    0 other
   Served at
          120 S C
                l arre...4-L ) 44,It c/...A1170 0 AUL                                       10S
                                                                                              ".                                          (address)
    in %• WAY               (Countwieitrefloitironis),MO,on                                                                                     .(time).

         li,Arfi Low t/wan)                                                                      Signature Sheriff S
                    Printed Name of Sheriff or Seaver
                                  Must be sworn before a notary public ifnot served by an out mixed officer:
                                  Subscribed and sworn to before me on          1 )- ^4 V —)                   (date).
          (Seal)
                                 My commission expires:
                                                                       Date                                              Notary Public



                                                                                                                      01.111i
                                                                                                     R OBERT . Noiotv Seal
                                                                                                  N otary     of htilasouti
                                                                                                        StoleLOUIS  CITY
                                                                                                          St         1375470 2021
                                                                                                   Commission * febtuoly      22,
                                                                                             M   commission ExOlies
OSCA(7-99) S M30 (SMCC)For Court Use OnIv: Document 03020-SMCC-11093          I   (Civil                   No. 1, Rules 54.01 - 54.05,
                                                                                                          54.13, end 54.20; 506.120- 506.140,and 506.150 RSMo
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 15 of 38 PageID #: 20




                        IN THE CIRCUIT COURT OF ST LOUIS COUNTY
                                   STATE OF MISSOURI

ANNA WILLIAMS,                                 )
                                               )
               Plaintiff,                      )
                                               )       Cause No:      20SL-CC06023
vs.                                            )
                                               )       Division No:   18
WAL-MART STORES EAST, L.P.                     )
                                               )       Defendant Demands Trial By Jury
               Defendant.                      )

                                     CERTIFICATE OF SERVICE

       Defendant's First Interrogatories and Request for Production of Documents Directed to

Plaintiff were emailed this 15th day of January, 2021 in Microsoft Word Format to

myleqalworld sbcqlobal.net, Robert H. Pedroli, Jr. Eric Ruttencutter, Pedroli & Gauthier, LLC,

Attorneys for Plaintiff, 130 S. Bemiston, Suite 300, Clayton, MO 63105-1911.


                                          /s/ John P. Rahoy

                                          John P. Rahoy #41896
                                         BROWN & JAMES, P.C.
                            Attorney for Defendant Wal-Mart Stores East, LP
                                     800 Market Street, Suite 1100
                                        St. Louis, Missouri 63101
                                             (314)421-3400
                                         (314)421-3128(Fax)
                                             irahov@bipc.corn

        The undersigned hereby certifies that the above and foregoing pleading was filed
electronically with the above-captioned Court, with notice of case activity to be generated and
sent electronically by the Clerk of said Court to: mylegalworldAsloccdobal.net, Robert H. Pedroli,
Jr. Eric Ruttencutter, Pedroli & Gauthier, LLC, Attorneys for Plaintiff, 130 S. Bemiston, Suite
300, Clayton, MO 63105-1911, this 15th day of January 2021. Pursuant to Rule 55.03(a), the
undersigned further certifies that he signed an original of this pleading and that an original of
this pleading shall be maintained for a period not less than the maximum allowable time to
complete the appellate process.

                                          /s/ John P Rahoy
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 16 of 38 PageID #: 21




                        IN THE CIRCUIT COURT OF ST LOUIS COUNTY
                                   STATE OF MISSOURI                                                Cl)


ANNA WILLIAMS,

               Plaintiff,
                                                       Cause No:       20SL-CC06023
vs.
                                                       Division No:    18
WAL-MART STORES EAST, L.P.
                                                       Defendan5 Demands Trial By Jury
               Defendant.


              ANSWER OF DEFENDANT WAL-MART STORES EAST, L.P.

       COMES NOW defendant Wal-Mart Stores East, L.P. and for its Answer to Plaintiff's

Petition states as follows:

                                              COUNT I

1.      Defendant is without sufficient information to admit or deny the allegations of paragraph

        1 of plaintiff's Petition and, therefore, denies the same.

2.      Defendant denies the allegations contained in paragraph 2 of Plaintiff's Petition.

3.      Defendant denies the allegations contained in paragraph 3 of Plaintiff's Petition.

4.      Defendant denies the allegations contained in paragraph 4 of Plaintiff's Petition.

5.      Defendant denies the allegations contained in paragraph 5 of Plaintiff's Petition.

6.      Defendant denies the allegations contained in paragraph 6 of Plaintiff's Petition.

                                             COUNT II

1.      Defendant incorporates by reference its Answer to Count I as if set forth fully herein in

        response to paragraph 1 of Count II of plaintiff's Petition.

2.      Defendant denies the allegations contained in paragraph 2 of Plaintiff's Petition.

3.     Defendant denies the allegations contained in paragraph 3 of Plaintiff's Petition.

4.      Defendant denies the allegations contained in paragraph 4 of Plaintiff's Petition.
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 17 of 38 PageID #: 22




                                      AFFIRMATIVE DEFENSES

1.     For further Answer and affirmative defense, Defendant states that Plaintiff has failed to

       state a cause of action upon which relief can be granted against this Defendant.

2.     For further Answer and affirmative defense, Defendant states that whatever injuries and

       damages were sustained by Plaintiff, if any, were the direct and proximate result of her

       own carelessness, negligence and/or comparative fault.

3.     Defendant states the sole and proximate cause of plaintiffs' injuries and damages, if any,

       were the direct and proximate result of the carelessness, negligence and/or comparative

       fault of another individual not under control of this defendant.

4.     For further Answer and defense, Defendant states that, in the event of an adjudication of

       the issues in this cause whereby this Defendant is held liable to respond in damages to

       Plaintiff, Defendant provides notice to the Court and all parties that he intends to invoke the

       provisions of R.S.Mo. § 490.715 which provides that parties may introduce evidence of the

       actual cost of the medical care or treatment rendered to a Plaintiff or patient whose care is

       at issue, and actual cost is defined as a sum of money not to exceed the dollar amounts

       paid by or on behalf of a Plaintiff or a patient whose care is at issue plus any remaining

       dollar amount necessary to satisfy the financial obligation for medical care or treatment by a

       health care provider after adjustment for any contractual discounts, price reduction, or

       write-off by any person or entity.

       WHEREFORE, having fully answered plaintiff's Petition, defendant Wal-Mart Stores

East, L.P. prays to be dismissed with its costs.
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 18 of 38 PageID #: 23




                                        /s/ John P. Rahoy

                                       John P. Rahoy #41896
                                      BROWN & JAMES, P.C.
                         Attorney for Defendant Wal-Mart Stores East, LP
                                  800 Market Street, Suite 1100
                                     St. Louis, Missouri 63101
                                          (314)421-3400
                                      (314)421-3128(Fax)
                                          jrahoyAbjpc.com

        The undersigned hereby certifies that the above and foregoing pleading was filed
electronically with the above-captioned Court, with notice of case activity to be generated and
sent electronically by the Clerk of said Court to: mylecialworld sballobal.net, Robert H. Pedroli,
Jr. Eric Ruttencutter, Pedroli & Gauthier, LLC, Attorneys for Plaintiff, 130 S. Bemiston, Suite
300, Clayton, MO 63105-1911, this 15t    h day of January 2021. Pursuant to Rule 55.03(a), the
undersigned further certifies that he signed an original of this pleading and that an original of
this pleading shall be maintained for a period not less than the maximum allowable time to
complete the appellate process.

                                     /s/ John P. Rahoy
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 19 of 38 PageID #: 24




                        IN THE CIRCUIT COURT OF ST LOUIS COUNTY
                                   STATE OF MISSOURI

ANNA WILLIAMS,                                 )
                                               )
               Plaintiff,                      )
                                               )       Cause No:      20SL-CC06023
vs.                                            )
                                               )       Division No:   18
WAL-MART STORES EAST, L.P.                     )
                                               )       Defendant Demands Trial By Jury
               Defendant.                      )

                                     ENTRY OF APPEARANCE


       COME NOW John P. Rahoy and Brown & James, P.C. and enter their appearance for

Defendant Wal-Mart Stores East, L.P.

                                          /s/ John P. Rahoy

                                          John P. Rahoy #41896
                                         BROWN & JAMES, P.C.
                            Attorney for Defendant Wal-Mart Stores East, LP
                                     800 Market Street, Suite 1100
                                        St. Louis, Missouri 63101
                                             (314)421-3400
                                         (314)421-3128(Fax)
                                             irahov bipc.com

        The undersigned hereby certifies that the above and foregoing pleading was filed
electronically with the above-captioned Court, with notice of case activity to be generated and
sent electronically by the Clerk of said Court to: mylecialworld sbccilobal.net, Robert H. Pedroli,
Jr. Eric Ruttencutter, Pedroli & Gauthier, LLC, Attorneys for Plaintiff, 130 S. Bemiston, Suite
300, Clayton, MO 63105-1911, this 15th day of January, 2021. Pursuant to Rule 55.03(a), the
undersigned further certifies that he signed an original of this pleading and that an original of
this pleading shall be maintained for a period not less than the maximum allowable time to
complete the appellate process.
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 20 of 38 PageID #: 25




                               IN THE CIRCUIT COURT OF ST LOUIS COUNTY
                                          STATE OF MISSOURI

ANNA WILLIAMS,

                 Plaintiff,
                                                         Cause No:        20SL-CC06023
vs.
                                                         Division No:     18
WAL-MART STORES EAST, L.P.
                                                         Defendant Demands Trial By Jury
                 Defendant.

                                         ENTRY OF APPEARANCE

        COMES NOW Edward W. Zeidler, Brown & James, P.C., and hereby enters his appearance on

behalf of Defendant Wal-Mart Stores East, L.P.


                                         /s/ Edward W. Zeidler II

                                           John P. Rahoy #41896
                                        Edward W.Zeidler II #56638
                                           BROWN & JAMES, P.C.
                              Attorney for Defendant Wal-Mart Stores East, LP
                                       800 Market Street, Suite 1100
                                         St. Louis, Missouri 63101
                                               (314)421-3400
                                           (314)421-3128(Fax)
                                              jrahoy@bjpc.com
                                             ezeidler@bjpc.com

         The undersigned hereby certifies that the above and foregoing pleading was filed electronically
with the  above-captioned Court, with notice of case activity to be generated and sent electronically by
the Clerk of said Court to: mvlega lworld@sbcgloba l.net, Robert H. Pedroli, Jr. Eric Ruttencutter, Pedroli
& Gauthier, LLC, Attorneys for Plaintiff, 130 S. Bemiston, Suite 300, Clayton, MO 63105-1911, this 1st day
of February, 2021. Pursuant to Rule 55.03(a), the undersigned further certifies that he signed an original
of this pleading and that an original of this pleading shall be maintained for a period not less than the
maximum allowable time to complete the appellate process.


                                         /s/ Edward W. Zeidler II




25453847.1/jbk
2/1/2021
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 21 of 38 PageID #: 26




 STATE OF MISSOURI   )
                     )SS
 COUNTY OF ST. LOUIS )

                 IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                                STATE OF MISSOURI

 ANNA WILLIAMS,                             )
                                            )
        Plaintiff,                          )Cause No.      20SL-CC06023
                                            )
 vs.                                        )
                                            )
 WAL-MART STORES EAST,LP,                   )
                                            )
                                            )
        Defendant.                          )

                                 CERTIFICATE OF SERVICE


        The undersigned hereby states that Plaintiffs Objections to Defendant's Request for

Production of Documents Directed to Plaintiff and Plaintiff's Objection to Defendant's

 Interrogatory No. 6 Directed to Plaintiff, were emailed, this c   day of February,2021.
                                                                                       ,to

 Mr. John Rahoy — irahovtabipc.com,




                                     Robert H. Pedroli, Jr. — MO #34257
                                     Eric A. Ruttencutter- 38883
                                     PEDROLI & GAUTHIER,LLC
                                     Attorneys for Plaintiff
                                     130 S. Bemiston, Suite 300
                                     Clayton, MO 63105-1911
                                     314/726-1817
                                     314/726-6087(Fax)



2/22/21
1c1



                                                1
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 22 of 38 PageID #: 27




 STATE OF MISSOURI   )
                     )SS
 COUNTY OF ST. LOUIS )

                  IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                                 STATE OF MISSOURI

 ANNA WILLIAMS,

        Plaintiff,                                         20SL-CC06023

 vs.


 WAL-MART STORES EAST,LP,


        Defendant.

                                 CERTIFICATE OF SERVICE


        The undersigned hereby states that Plaintiff's Request for Production of Documents

 Directed to Defendant and Plaintiff's Interrogatories Directed to Defendant, were emailed, this

           day of February,2021,to Mr. John Rahoy irahoy@bipc.com.




                                     Robert H. Pedroli, Jr. — MO #34257
                                     Eric A. Ruttencutter- 38883
                                     PEDROLI & GAUTHIER,LLC
                                     Attorneys for Plaintiff
                                     130 S. Bemiston, Suite 300
                                     Clayton, MO 63105-1911
                                     314/726-1817
                                     314/726-6087(Fax)



 2/22/21
 lcl




                                               1
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 23 of 38 PageID #: 28




                        IN THE CIRCUIT COURT OF ST LOUIS COUNTY
                                   STATE OF MISSOURI

ANNA WILLIAMS,                                 )
                                               )                                                       0
               Plaintiff,                      )
                                               )       Cause No:      20SL-CC06023
vs.                                            )
                                               )       Division No:   18
WAL-MART STORES EAST, L.P.                     )
                                               )       Defendant Demands Trial By Jury
               Defendant.                      )                                                       ra
                                     CERTIFICATE OF SERVICE

       Defendant's Objections to Plaintiff's First Interrogatories and Request for Production of

Documents were emailed this 19th day of March 2021 to mvlegalworld            sbcq lobal.net, Robert

H. Pedroli, Jr. Eric Ruttencutter, Pedroli & Gauthier, LLC, Attorneys for Plaintiff, 130 S.

Bemiston, Suite 300, Clayton, MO 63105-1911.


                                          /s/ John P. Rahoy

                                          John P. Rahoy #41896
                                         BROWN & JAMES, P.C.
                            Attorney for Defendant Wal-Mart Stores East, LP
                                     800 Market Street, Suite 1100
                                        St. Louis, Missouri 63101
                                             (314)421-3400
                                         (314)421-3128(Fax)
                                            jrahoy@bjpc.com

        The undersigned hereby certifies that the above and foregoing pleading was filed
electronically with the above-captioned Court, with notice of case activity to be generated and
sent electronically by the Clerk of said Court to: mylegalworIck&sbcglobal.net, Robert H. Pedroli,
Jr. Eric Ruttencutter, Pedroli & Gauthier, LLC, Attorneys for Plaintiff, 130 S. Bemiston, Suite
300, Clayton, MO 63105-1911, this 19t   h day of March 2021. Pursuant to Rule 55.03(a), the
undersigned further certifies that he signed an original of this pleading and that an original of
this pleading shall be maintained for a period not less than the maximum allowable time to
complete the appellate process.

                                          /s/ John P Rahoy
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 24 of 38 PageID #: 29




                               IN THE CIRCUIT COURT OF ST LOUIS COUNTY
                                          STATE OF MISSOURI

ANNA WILLIAMS,

                 Plaintiff,
                                                           Cause No:        20SL-CC06023
vs.
                                                           Division No:     18
WAL-MART STORES EAST, L.P.
                                                           Defendant Demands Trial By Jury
                 Defendant.

                               DEFENDANT WAL-MART STORES EAST,L.P'
                                                                 .S
                               MOTION FOR ENTRY OF PROTECTIVE ORDER

        COMES NOW Defendant Wal-Mart Stores East, LP, and for its Motion for Entry of Protective

Order, pursuant to Rule 56.01(c) of the Missouri Rules of Civil Procedure, states as follows:

        1.       This matter arises from an alleged incident in which Plaintiff claims that a bicycle fell from

a rack inside Defendant's store and contacted Plaintiff. Plaintiff claims that she sustained bodily injury as

a result of this incident.

        2.       Plaintiff has propounded First Interrogatories and a First Request for Production of

Documents to Defendant.

        3.       Certain of Plaintiff's First Interrogatories and First Request for Production of Documents

seek confidential, trade secret and/or proprietary information and/or documents of Defendant.

        4.       Defendant has a legitimate business interest in protecting this information and these

documents, and in safeguarding against the disclosure of such information and documents to Defendant's

commercial competitors.

        5.       Entry of a Protective Order governing the disclosure and subsequent handling of this

information and these documents is necessary for the protection of Defendant's proprietary, trade secret

and other confidential, commercial and/or personal information.

        6.       Defendant has attached a proposed Protective Order hereto as Exhibit A.


                                                      1
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 25 of 38 PageID #: 30                              171




        7.       Plaintiff's counsel has reviewed the Protective Order attached hereto as Exhibit A and
                                                                                                             CT)
consents to entry of same.
                                                                                                             0
                                                                                                             0
        W HEREFORE, Defendant Wal-Mart Stores East, LP prays this Court for its Order sustaining             C)


Defendant's Motion for Entry of Protective Order and entering the Protective Order attached hereto as

Exhi bit A and for such other further relief as this court deems fair and just.

                                          Is/ Edward W. Zeidler
                                                                                                             (
                                                                                                             0
                                                                                                             CD

                                           John P. Rahoy #41896
                                        Edward W.Zeidler II #56638
                                           BROWN &JAMES,P.C.
                              Attorney for Defendant   Wal-Mart Stores East, LP
                                       800 Market Street, Suite 1100
                                         St. Louis, Missouri 63101
                                               (314)421-3400
                                           (314)421-3128(Fax)
                                              jrahoy@bipc.com
                                             ezeid ler© bipc.corn


        The undersigned hereby certifies that the above and foregoing pleading was filed electronically
with the above-captioned Court, with notice of case activity to be generated and sent electronically by
the Clerk of said Court to: m vlegalworld@sbcglobal.net, Robert H. Pedroli, Jr. Eric Ruttencutter, Pedroli
& Gauthier, LLC, Attorneys for Plaintiff, 130 S. Bemiston, Suite 300, Clayton, MO 63105-1911,this 31' day
of March 2021. Pursuant to Rule 55.03(a), the undersigned further certifies that he signed an original of
this pleading and that an original of this pleading shall be maintained for a period not less than the
maximum allowable time to complete the appellate process.

                                          /s/ Edward W. Zeidler




                                                       2
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 26 of 38 PageID #: 31




                              IN THE CIRCUIT COURT OF ST LOUIS COUNTY
                                         STATE OF MISSOURI

ANNA WILLIAMS,

                Plaintiff,
                                                         Cause No:       20SL-CC06023
vs.
                                                         Division No:    18
WAL-MART STORES EAST, L.P.
                                                         Defendant Demands Trial By Jury
                Defendant.

                                           PROTECTIVE ORDER

        After consideration of the Motion for Protective Order filed by Defendant Wal-Mart Stores East,

L.P. ("Defendant"), and for good cause shown, the Court hereby enters this Protective Order governing

the disclosure during pretrial discovery and the subsequent handling of trade secret information,

proprietary information, other confidential commercial, financial, or personal information, and

documents containing any such information (hereinafter collectively referred to as "CONFIDENTIAL

I NFORMATION") as follows:

        1.      Initial Designation.

                1.1      Produced Documents. A party producing documents that it believes constitute

or contains CONFIDENTIAL INFORMATION shall produce copies bearing a label that contains (or includes)

language substantially identical to the following:

                                            "CONFIDENTIAL"

        This label shall be affixed in a manner that does not obliterate or obscure the contents of the

copies. As used herein, the term "documents"' includes all writings, other media on which information is

recorded, and other tangible things subject to production under Missouri Rule of Civil Procedure 58.

Claims of confidentiality will be made only with respect to documents to which the asserting party has a

good faith belief and are legally entitled to protection from discovery and disclosure under Missouri Rule

of Civil Procedure 56.01(c) and applicable case law.
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 27 of 38 PageID #: 32




                    1.2   Interrogatory Answers. If a party answering an Interrogatory believes that its

Answer contains CONFIDENTIAL INFORMATION, it shall set forth its Answer in a separate document that

is produced and designated as CONFIDENTIAL INFORMATION in the same manner as a produced

document under subparagraph 1.1. The Answers to Interrogatories should make reference to the

separately produced document containing the Answer, but such document should not be attached to the

I nterrogatories.

                    1.3   Inspection of Documents.        In the event a party elects to produce files and

records for inspection and the requesting party elects to inspect them, no designation of CONFIDENTIAL

I NFORMATION need be made in advance of the inspection. For purposes of such inspection, all material

produced shall be considered as CONFIDENTIAL INFORMATION. If the inspecting party selects specified

documents to be copied, the producing party shall designate CONFIDENTIAL INFORMATION in accordance

with subparagraph 1.1 at the time the copies are produced.

                    1.4   Deposition Transcripts. After the receipt of a deposition transcript, a party may

i nform the other parties to the action of the portions of the transcript that it wishes to designate as

CONFIDENTIAL INFORMATION. A deposition transcript in its entirety is to be considered as CONFIDENTIAL

I NFORMATION for twenty-one (21) days after receipt. If no designation is made within twenty-one (21)

days of receipt, the deposition transcript shall not be considered as CONFIDENTIAL INFORMATION. All

parties in possession of a copy of a designated deposition transcript shall appropriately mark it as

containing CONFIDENTIAL INFORMATION. If portions of the transcript are designated confidential within

21 days, only those portions shall remain confidential, and the remaining portion of the transcript shall

NOT be considered confidential.

                    1.5   Multipage Documents. A party may designate all pages of an integrated

m ultipage document, including a deposition transcript and Interrogatory Answers, as CONFIDENTIAL

I NFORMATION by placing the label specified in subparagraph 1.1 on the first page of the document. If a
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 28 of 38 PageID #: 33




party wishes to designate only certain portions of an integrated, multipage document as CONFIDENTIAL

I NFORMATION, it should designate such portions immediately below the label on the first page of the

document and place the label specified in subparagraph 1.1 on each page of the document containing

CONFIDENTIAL INFORMATION. If portions of the integrated, multipage document are designated

confidential, only those portions shall remain confidential, and the remaining portion of the document

shall NOT be considered confidential.

                1.6      Objections to Designations.      Any party objecting to an initial designation of

CONFIDENTIAL INFORMATION, including objections to portions of multipage documents, shall notify the

designating party. Any objection shall be made in good faith. A party shall not be obligated to challenge

the propriety of the designation at the time such designation is made, and failure to do so shall not

preclude a subsequent challenge during the pendency of this litigation, provided that any such challenge

may be made by motion, and taken up for hearing with the Court within sixty (60) days from the filing of

the challenge, subject to the applicable provisions of this Order, the Missouri Rules of Civil Procedure

and/or rules of this Court, including the obligation to confer in good faith prior to the filing of any such

motion. The objecting and the designating party shall promptly confer in an attempt to resolve their

differences.   If the designating and objecting parties are unable to resolve their differences, the

designating party shall have fourteen (14) days from the receipt of the objection to file with the Court a

Motion for Protective Order. All documents initially designated as CONFIDENTIAL INFORMATION shall

continue to be subject to this Order unless and until the Court rules otherwise. If a designating party

elects not to make a Motion for Protective Order with respect to documents to which an objection has

been made, it shall be deemed to have withdrawn its designation, and it shall produce copies of such

documents without the CONFIDENTIAL INFORMATION designation if so requested. If a party contests the

designation of confidentiality, then the party asserting confidentiality has the burden of proving

confidentiality so long as the challenging party has a good faith basis to the challenge. Statements of
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 29 of 38 PageID #: 34




Plaintiff are discoverable and shall be produced to Plaintiff. However, a report containing statements of

Plaintiff do not become discoverable by virtue of the inclusion of Plaintiff's statements contained in the

report. If a report contains statements of Plaintiff, the content of the statements may be produced in lieu

of producing the report.

        2.       Custody.          During the pendency of this litigation and for ninety (90) days after the

conclusion of this litigation, all CONFIDENTIAL INFORMATION and any and all copies, extracts and

summaries thereof, including memoranda relating thereto, shall be retained by the receiving party in the

custody of counsel of record, or by persons to whom disclosure is authorized under subparagraph 4.1, or

by the Judge and Jury. Paragraph 6 addresses in more detail handling of CONFIDENTIAL INFORMATION

after the conclusion of this litigation.

        3.       Handling Prior to Trial.

                 3.1      Authorized Disclosures.CONFIDENTIAL INFORMATION shall be disclosed by the

receiving party only to the following persons, either after having obtained a written acknowledgment

from such person that he or she has been advised of the existence and terms of this Protective Order and

agrees to be bound by it, or after having provided to such person written notice and instructions regarding

the existence and terms of this Protective Order and receiving in return such person's agreement to be

bound by it:

                 a.       Counsel for the parties, including their associates, clerks, and secretarial
                          and clerical personnel;

                 b.       Qualified persons taking testimony involving such information, and
                          necessary stenographic, videotape and clerical personnel;

                 c.       Experts and their staff who are consulted by counsel for a party;

                 d.       Parties to the litigation, including their employees; and

                 e.       The Judge and his or her designated staff.
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 30 of 38 PageID #: 35




        Such disclosures are authorized only to the extent necessary to prosecute or defend this litigation.

Before disclosing CONFIDENTIAL INFORMATION to any authorized person who is a competitor (or an

employee of a competitor) of the designating party, the party wishing to make such disclosure shall give

at least fourteen (14) days' notice in writing to the designating party, stating the names and addresses of

the person(s) to whom the disclosure will be made, and identifying with particularity the documents to

be disclosed. If, within the 14-day period, a Motion is filed objecting to the proposed disclosure, disclosure

is not authorized unless and until the Court orders otherwise.

                3.2      Unauthorized Disclosures.         If CONFIDENTIAL INFORMATION is disclosed to

any person other than in the manner authorized by this Protective Order,the party or person responsible

for the disclosure, and any other party or person who is subject to this Order and learns of such disclosure,

shall immediately bring such disclosure to the attention of the designating party. Without prejudice to

other rights and remedies of the designating party, the responsible party or person shall make every effort

to obtain the return of the CONFIDENTIAL INFORMATION and to prevent further disclosure on its own

part or on the part of the person who was the unauthorized recipient of such information.

                3.3      Court Filings.     In the event any CONFIDENTIAL INFORMATION must be filed

with the Court prior to trial, it shall be filed in a sealed envelope at the expense of the filing party and

marked on the outside with the title of this action, an identification of each document within and a

statement substantially in the following form:

SUBJECT TO PROTECTIVE ORDER —This envelope containing the above identified material filed by[name
of party] is not to be opened nor the contents thereof be displayed or revealed except as provided for
in the Protective Order or by Court Order, or by agreement of the parties.

        This provision is applicable to briefs, memoranda, and other filings that quote, summarize or

describe CONFIDENTIAL INFORMATION. This provision is not applicable to Pleadings as defined in

Missouri Supreme Court Rule 55.01.
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 31 of 38 PageID #: 36




        4.       Handling During Trial. CONFIDENTIAL INFORMATION that is subject to this Order may

be marked and used as trial exhibits by either party, subject to terms and conditions as imposed by the

Trial Court upon application by the designating party. The status of Confidential Material to be used at

trial may be contested by any party, and taken up for hearing with the Court.

        5.       Handling After Trial.    Within ninety(90)days of the conclusion of the above-captioned

litigation, all Confidential Material, and copies of the same, obtained during this litigation and that are in

the possession of the Parties, counsel for plaintiff, defendants, third-party plaintiff, and third-party

defendants, or any non-party shall be returned to the producing party or shall be certified in writing to

the produced party as having been destroyed.

        6.       No Implied Waivers.      The entry of this Order shall not be interpreted as a waiver of the

right to object, pursuant to the Missouri Rules of Civil Procedure, to the furnishing of information in

response to discovery requests or to object to a requested inspection of documents for facilities. Neither

the agreement to, or the taking of any action in accordance with the provisions of this Protective Order,

nor the failure to object thereto, shall be interpreted as a waiver of any claim or position or defense in

this action, or any other actions.

                           SO ORDERED,this           day of                        ,2021.




                                                   J udge




                                           John P. Rahoy #41896
                                        Edward W.Zeidler II #56638
                                           BROWN &JAMES,P.C.
                              Attorney for Defendant Wal-Mart Stores East, LP
                                       800 Market Street, Suite 1100
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 32 of 38 PageID #: 37                                cFi




                                                                                                               'T1

                                         St. Louis, Missouri 63101
                                               (314)421-3400                                                   cn
                                           (314)421-3128(Fax)
                                              jrahoy@bjpc.com
                                             ezeid ler@bi pc.com

        The undersigned hereby certifies that the above and foregoing pleading was filed electronically
with the above-captioned Court, with notice of case activity to be generated and sent electronically by
the Clerk of said Court to: m ylegalworld@sbcgloba l.net, Robert H. Pedroli, Jr. Eric Ruttencutter, Pedroli
& Gauthier, LLC, Attorneys for Plaintiff, 130 S. Bemiston, Suite 300, Clayton, MO 63105-1911, this
day of                  20      . Pursuant to Rule 55.03(a),the undersigned further certifies that he signed
an original of this pleading and that an original of this pleading shall be maintained for a period not less
than the maximum allowable time to complete the appellate process.
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 33 of 38 PageID #: 38




                                IN THE CIRCUIT COURT OF ST LOUIS COUNTY
                                           STATE OF MISSOURI

ANNA WILLIAMS,

                  Plaintiff,
                                                          Cause No:        20SL-CC06023
vs.
                                                          Division No:     18
WAL-MART STORES EAST, L.P.
                                                          Defendant Demands Trial By Jury
                  Defendant.

                                         CERTIFICATE OF MAILING

The undersigned hereby certifies that Defendant Wal-Mart Stores East, LP's Answers to Plaintiff's First

I nterrogatories were sent via email only to: mvlegalworld@sbcgloba l.net, Robert H. Pedroli, Jr. Eric

Ruttencutter, Pedroli & Gauthier, LLC, Attorneys for Plaintiff, 130 S. Bemiston, Suite 300, Clayton, MO

63105-1911, this 31st day of March, 2021.


                                          /s/Edward W. Zeidler II

                                            John P. Rahoy #41896
                                         Edward W. Zeidler II #56638
                                            BROWN & JAMES, P.C.
                               Attorney for Defendant Wal-Mart Stores East, LP
                                        800 Market Street, Suite 1100
                                          St. Louis, Missouri 63101
                                                (314)421-3400
                                            (314)421-3128(Fax)
                                               irahov@bipc.com
                                              ezeid ler@bipc.com

        The undersigned hereby certifies that the above and foregoing pleading was filed electronically
with the above-captioned Court, with notice of case activity to be generated and sent electronically by
the Clerk of said Court to: m vlegalworld@sbcgloba L net, Robert H. Pedroli, Jr. Eric Ruttencutter, Pedroli &
Gauthier, LLC, Attorneys for Plaintiff, 130 S. Bemiston, Suite 300, Clayton, MO 63105-1911, this 31st day
of March, 2021. Pursuant to Rule 55.03(a), the undersigned further certifies that he signed an original of
this pleading and that an original of this pleading shall be maintained for a period not less than the
maximum allowable time to complete the appellate process.

                                          /s/ Edward W. Zeidler II

25748107.1/jbk:3/31/21
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 34 of 38 PageID #: 39




                               IN THE CIRCUIT COURT OF ST LOUIS COUNTY
                                          STATE OF MISSOURI

ANNA WILLIAMS,

                 Plaintiff,
                                                          Cause No:        20SL-CC06023
vs.
                                                          Division No:     18
WAL-MART STORES EAST, L.P.
                                                          Defendant Demands Trial By Jury
                 Defendant.

                                        MEMORANDUM TO COU RT

        Defendant Wal-Mart Stores East, L.P. ("Defendant") filed a Motion for Entry of Protective Order

on March 31, 2021. Since that time, counsel for Defendant has conferred with counsel for Plaintiff, and

counsel for Plaintiff has indicated that he has no objection to entry of the Protective Order attached to

Defendant's Motion for Entry of Protective Order. Therefore, by and with Plaintiff's consent, Defendant

requests this Court to enter the Protective Order that was attached to Defendant's March 31,2021 Motion

for Entry of Protective Order. For the Court's convenience, Defendant has attached a copy of that

Protective Order to this Memorandum.




                                         /s/ Edward W. Zeidler II

                                           John P. Rahoy #41896
                                        Edward W.Zeidler II #56638
                                           BROWN &JAMES, P.C.
                              Attorney for Defendant Wal-Mart Stores East, LP
                                       800 Market Street, Suite 1100
                                         St. Louis, Missouri 63101
                                               (314)421-3400
                                           (314)421-3128(Fax)
                                              jrahoy@bipc.com
                                             ezeid ler@bjpc.com

        The undersigned hereby certifies that the above and foregoing pleading was filed electronically
with the above-captioned Court, with notice of case activity to be generated and sent electronically by
the Clerk of said Court to: m ylega lworld@sbcglobal.net, Robert H. Pedroli, Jr. Eric Ruttencutter, Pedroli &
Gauthier, LLC, Attorneys for Plaintiff, 130 S. Bemiston, Suite 300, Clayton, MO 63105-1911, this 18th day
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 35 of 38 PageID #: 40




of May, 2021. Pursuant to Rule 55.03(a), the undersigned further certifies that he signed an original of
this pleading and that an original of this pleading shall be maintained for a period not less than the
maximum allowable time to complete the appellate process.


                                        /s/ Edward W. Zeidler II




25973916.1/jbk
5/18/21




                                                   2
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 36 of 38 PageID #: 41




                                                                                                               (1.)
                               IN THE CIRCUIT COURT OF ST LOUIS COUNTY
                                          STATE OF MISSOURI                                                    CD

                                                                                                               0
ANNA WILLIAMS,                                                                                                 smm

                                                                                                               0
                 Plaintiff,
                                                          Cause No:       20SL-CC06023
vs.
                                                          Division No:    18
WAL-MART STORES EAST, L.P.                                                                                     )
                                                                                                               0
                                                          Defendant Demands Trial By Jury                      0
                                                                                                               ND
                 Defendant.

                                           NOTICE OF HEARING

        PLEASE TAKE NOTICE that Defendant Wal-Mart Stores East, L.P. will call up for hearing via Webex

its Motion for Entry of Protective on Thursday, June 24, 2021 at 1 p.m. or as soon thereafter as counsel

may be heard. https://mocou rts.webex.com/rneetivcd iv18mtg - Meeting Number: 146 118 7149.


                                         /s/ Edward W. Zeidler II

                                           John P. Rahoy #41896
                                        Edward W.Zeidler II #56638
                                           BROWN & JAMES, P.C.
                              Attorney for Defendant Wal-Mart Stores East, LP
                                       800 Market Street, Suite 1100
                                         St. Louis, Missouri 63101
                                               (314)421-3400
                                           (314)421-3128(Fax)
                                              jrahov@bi pc.com
                                             ezeidler@bjpc.corn

        The undersigned hereby certifies that the above and foregoing pleading was filed electronically
with the above-captioned Court, with notice of case activity to be generated and sent electronically by
the Clerk of said Court to: m ylegalworld@sbcglobal.net, Robert H. Pedroli, Jr. Eric Ruttencutter, Pedroli &
Gauthier, LLC, Attorneys for Plaintiff, 130 S. Bemiston, Suite 300, Clayton, MO 63105-1911, this 18th day
of May, 2021. Pursuant to Rule 55.03(a), the undersigned further certifies that he signed an original of
this pleading and that an original of this pleading shall be maintained for a period not less than the
maximum allowable time to complete the appellate process.

                                         /s/ Edward W. Zeidler II



25973654.1/jbk
5/18/21
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 37 of 38 PageID #: 42




                                IN THE CIRCUIT COURT OF ST LOUIS COUNTY
                                           STATE OF MISSOURI

ANNA WILLIAMS,                                     )
                                                   )
                 Plaintiff,                        )
                                                   )        Cause No:        20SL-CC06023
vs.                                                )
                                                   )        Division No:     18
WAL-MART STORES EAST, L.P.                         )
                                                   )        Defendant Demands Trial By Jury
                 Defendant.                        )

                                                   NOTICE

CERTIFIED MAIL — RETURN RECEIPT REQUESTED
TO:     Mr. Lamont A. Williams
       3740 Pyrenees
       Florissant, MO 63033

Dear Mr. Williams:

        Your spouse, Anna Williams, has filed the above-captioned cause of action alleging injuries as the

result of an alleged injury that occurred on March 14, 2018 at a Wal-Mart store located in Fenton,

Missouri.

        You are hereby notified that, under Rule 66.01 of the Missouri Rules of Civil Procedure, you must

assert any claim for loss of consortium or services, or either, arising out of such alleged injuries by joining

as a plaintiff in the above-captioned action. If you fail to join as a plaintiff in such action to assert such

claim within 30 days of receipt of this notice, your claim, if any, will be forever barred.
Case: 4:21-cv-00762-HEA Doc. #: 1-3 Filed: 06/24/21 Page: 38 of 38 PageID #: 43




                                        /s/ Edward W. Zeidler II

                                          John P. Rahoy #41896
                                       Edward W.Zeidler II #56638
                                          BROWN & JAMES, P.C.
                             Attorney for Defendant Wal-Mart Stores East, LP
                                      800 Market Street, Suite 1100
                                        St. Louis, Missouri 63101
                                              (314)421-3400
                                           (314)421-3128(Fax)
                                             jrahoy@bjpc.com
                                            ezeid ler@bjpc.com

        The undersigned hereby certifies that the above and foregoing pleading was filed electronically
with the above-captioned Court, with notice of case activity to be generated and sent electronically by
the Clerk of said Court to: m ylegalworld@sbcglobal.net, Robert H. Pedroli, Jr. Eric Ruttencutter, Pedroli
& Gauthier, LLC, Attorneys for Plaintiff, 130 S. Bemiston, Suite 300, Clayton, MO 63105-1911, this 7th day
of June, 2021. Pursuant to Rule 55.03(a), the undersigned further certifies that he signed an original of
this pleading and that an original of this pleading shall be maintained for a period not less than the
maximum allowable time to complete the appellate process.


                                        /s/ Edward W. Zeidler II




26056894.1/jbk
6/7/2021




                                                    2
